Exhibit 99.1 CONTACT: B. Grant Yarber President and Chief Executive Officer Phone: (919) 645-3494 Email: gyarber@capitalbank-nc.com FOR IMMEDIATE RELEASE CapitalBankTo Acquire Fayetteville Branches of Omni National Bank RALEIGH, N.C. – September 25, 2008 – Capital Bank Corporation (Nasdaq: CBKN), headquartered in Raleigh, NC and the parent company of Capital Bank, today announced that it has entered into a definitive purchase agreement to acquire the four Fayetteville area offices of Omni National Bank in a cash transaction.
